Citation Nr: 0104567	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-02 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hepatitis/blood 
disorder.

2.  Entitlement to special monthly pension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for an ulcer condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for lip discoloration.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Manchester New 
Hampshire, Regional Office (RO) that denied service 
connection for hepatitis and a blood disorder.  The RO also 
found that new and material evidence had not been submitted 
to reopen claims for service connection for an ulcer 
condition and lip discoloration.  In December 1997, the RO 
denied entitlement to special monthly pension.

In November 2000, the veteran was given notice that the Board 
was going to consider whether the substantive appeal was 
adequate with respect to the new and material evidence 
claims, and he was given an opportunity to request a hearing 
or present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (2000).  The November 2000 letter to the veteran 
provides him with notice of the regulations pertinent to the 
issue of adequacy of substantive appeals, as well as notice 
of the Board's intent to consider this issue.  He was given 
60 days to submit argument on this issue.  He has not 
submitted any argument concerning the adequacy of his 
substantive appeal.  


FINDINGS OF FACT

1.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

2.  The veteran is not a patient in a nursing home.

3.  The veteran's disabilities do not render him unable to 
tend to the basic functions of self care without regular 
assistance from another person, and do not render him 
vulnerable to the hazards and dangers incident to his 
environment.

4.  The evidence does not show that the veteran has a single 
disability that warrants a schedular 100 percent rating.

5.  A January 1997 rating decision found that new and 
material evidence had not been submitted to reopen claims for 
service connection for ulcers and lip discoloration.  

6.  In February 1997, the RO received a Notice of 
Disagreement from the veteran, which failed to discuss either 
of the issues regarding whether new and material evidence had 
been submitted to reopen claims for service connection for 
ulcers and lip discoloration.

7.  An October 1999 Statement of the Case, a cover letter 
thereto, and instructions issued with a VA Form 9, advised 
the veteran of the laws and regulations applicable to the 
appeal of his claims.

8.  The veteran failed to perfect appeal of the denial to 
reopen his claims for service connection for ulcers and lip 
discoloration.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension, based on the 
need for regular aid and attendance of another person or 
housebound status, have not been met. 38 U.S.C.A. §§  1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).

2.  There is no appeal pending before the Board concerning 
the issue of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
ulcers and lip discoloration.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Pension

Factual Background

Service medical records show that in June 1973 the veteran 
was hospitalized for complaints of gastrointestinal bleeding 
and severe epigastric burning.  He reported that he had 
vomited approximately 12 times, each time yielding blood.  
The physical examination was within normal limits with the 
exception of a grade II/VI systolic murmur.  Upper 
gastrointestinal was also within normal limits.  Hematocrit 
was 49 on admission and remained in the range of 45-50 during 
his entire hospitalization.  The veteran's white blood cell 
count was within normal limits.  Laboratory studies, 
including platelet count and red blood cell indices, were 
also normal.  The hospital course for the veteran was 
entirely benign and no further studies were indicated.  The 
diagnosis was possible early peptic ulcer disease - possible 
gastritis.

In August 1973 the veteran was admitted for drug overdose.  
He reported a past history of drug abuse with multiple oral 
and injectable drugs since the age 12.  The following month 
he underwent psychiatric evaluation prior to separation.  It 
was noted that he attempted to get a hardship discharge and 
when that was not approved tried to obtain a discharge based 
on drug abuse.  The veteran stated that he exaggerated his 
drug use when he was previously evaluated in August.  

On his report of medical history at separation the veteran 
reported hepatitis.  He also reported having exploratory 
surgery on his stomach when hospitalized in June 1973.  On 
the report of medical examination clinical evaluation was 
normal.  The examiner noted the veteran's medical history of 
hospitalization for a possible ulcer and specifically noted 
that he had not received a transfusion.  

VA outpatient treatment records dated from January to 
December 1993 primarily show the veteran was evaluated for 
complaints of headaches.  A December 1993 discharge summary 
shows the veteran was admitted was hospitalized for multiple 
neurologic complaints.  The veteran's medical history was 
significant for Hepatitis C.  He was found to have the 
Hepatitis C antibody positive in October 1992 and a liver 
biopsy was consistent with chronic active hepatitis.  

VA outpatient treatment records from January 1994 to February 
1996 show treatment for multiple somatic complaints including 
upper respiratory infection, depression, a small umbilical 
hernia, headaches, seizures and various neurologic 
complaints.  In July 1995, the veteran was hospitalized for 
chronic headaches.  The veteran's history of chronic 
Hepatitis C was also noted.  In November 1995, the veteran 
was admitted for complaints of "multiple hernias" and 
"hiatal hernia" pain.  His past medical history was 
unchanged. 

During a January 1996 VA Social and Industrial Survey noted 
the veteran his medical problems began in 1973 when received 
a blood transfusion as a result of bleeding ulcers.  He 
stated that the Hepatitis C was not noted until he was 
hospitalized for head and neck injuries at Nashua Memorial 
Hospital in 1986.  The veteran reported that he has never 
used a needle to "shoot up" and was not a drug user.  He 
was not gay and has only had the one blood transfusion.  The 
survey was accompanied by a VA examination report which 
showed a diagnosis of Hepatitis C probably secondary to blood 
in 1973.

The veteran was granted nonservice-connected pension benefits 
in April 1996.  For pension purposes, the veteran has the 
following disability ratings for nonservice-connected 
disability: depression (30 percent); migraine headaches (30 
percent); chronic hepatitis C (30 percent); hypertension (10 
percent) and seizure disorder (0 percent).  His combined 
nonservice-connected disability rating was 70 percent.

In an August 1996 statement the veteran also referred to 
service medical records which he stated showed blood in his 
urine, vomit and stools in 1973.  

In August 1997 the veteran filed a claim for entitlement to 
special monthly pension.  Evidence in support of the claim 
includes a lay statement from the veteran's wife relating her 
observations of the veteran's physical condition following 
active duty.  

The veteran was afforded a VA aid and attendance or 
housebound status examination in September 1997.  The 
examiner noted that he was on numerous medications for 
anxiety, seizures, hypertension, headaches and allergies.  He 
was accompanied by his wife as he was unable to travel alone 
because of the weakness of his lower extremities.  He was 
also unable to drive an automobile.  The veteran had not been 
hospitalized and his vision was 20/25, bilaterally.

The veteran reported that he had liver problems and had been 
diagnosed with chronic Hepatitis C and was under the care of 
gastroenterologist.  He has had Interferon injections in the 
past without help.  He also stated that both legs were weak 
and gave way frequently.  He wore a brace on the right lower 
extremity to support his knee.  The veteran has had severe 
headaches for 20 years and a history of seizure disorder; his 
last seizure was two years ago.  The veteran also had a 
history of hypertension and abdominal ventral hernias, which 
were asymptomatic.  

Examination revealed the veteran walked with a cane in his 
left hand due to weakness of the right knee.  He walked with 
difficulty.  Examination of the upper extremities revealed 
the veteran was able to feed himself.  He was able to fasten 
his clothing, bathe himself, shave and attend to the needs of 
nature.  Range of motion of the left upper extremity on 
forward elevation was 130 degrees active and 140 degrees 
passive.  Abduction of the left arm showed 110 degrees 
active, 120 passive.  There were all diminished.  There were 
no amputations present.  The right lower extremity showed 
definite weakness, but no muscle atrophy.  There was a lack 
of coordination.  There was good range of motion of both 
knees and ankles and reflexes were equal and active 
bilaterally.  There was definite to marked weakness of the 
flexion and extension of the right knee, right ankle and 
right toe.  There was loss of pinpoint sensation of the right 
lower extremity.  There were no amputations present.  
Measurements of the lower extremity were equal bilaterally.  
Examination of the spine, trunk and neck showed good range of 
motion.  There were no marked abnormalities noted.  The 
veteran stated that he has some memory loss.  He had poor 
balance due to the problem with his right lower extremity.  
He was unable to perform travel beyond the limits of his home 
unless with help, but was able to walk 1/4 of a mile maximum 
without assistance.  The veteran leaves his home once a month 
to cash his check but otherwise attends church only.  He was 
able to perform self-care.  The diagnoses were chronic 
Hepatitis C, neurologic disease and weakness of the right 
lower extremity, seizure disorder, migraine headaches, 
bilateral ventral hernias and hypertension.  

In December 1997, the claim for special monthly pension was 
denied at the RO.  For pension purposes, the veteran has the 
following disability ratings for nonservice-connected 
disability: chronic Hepatitis (30 percent); migraine 
headaches (30 percent); depression (30 percent); neurologic 
disease and weakness of the right lower extremity (20 
percent); hypertension (10 percent); bilateral ventral 
hernias (0 percent) and seizure disorder (0 percent).  His 
combined nonservice-connected disability rating was 70 
percent.

In a May 1998 statement the veteran's private physician 
indicates the veteran was evaluated for chronic neck and low 
back pain diagnosed as fibroymyalgia and also had an 
undisclosed neurological problem that was not completely 
diagnosed.  The examiner indicated that based on the 
veteran's history and a brief physical evaluation, further 
neurological evaluation was warranted.

On VA examination in July 1999, the veteran came to the 
examination via the DAV van.  He was not hospitalized, was 
not permanently bedridden and his vision was adequate.  He 
stated that he had difficulty managing his own affairs, 
specifically that he had "problems with figures."  He was 
able to protect himself from the hazards and dangers of daily 
living.  The veteran's medical history was essentially 
unchanged.  The veteran's wife informed the examiner, 
subsequent to the exam, that the veteran was incontinent of 
urine 2-3 times a week and on occasion was unable to 
adequately wipe his rectum, so that she had to do this for 
him.  However this was not frequent.  He was able to travel 
beyond his home and on a regular day reads and walks a 1/4 
mile.  

On examination the veteran walked with a walker, which he has 
had for the past six months because of his knee problems.  
His lower extremity complaints, particularly the right knee, 
were essentially unchanged from the previous examination in 
September 1997.  The veteran was able to walk without the 
walker.  He was also able to undress himself and mount the 
examining table.  He could take off the knee brace but had 
problems removing the right shoe and required some help.  He 
was able to approximate the thumb to all fingers and 
approximate the transverse fold.  There was no gross weakness 
of the hands.  Grip strength was considerably diminished on 
the right.  The veteran was able to feed himself, fasten his 
clothing, bathe himself, shave and perform toileting.  There 
were no amputations of the upper extremities and there was no 
loss of pinpoint of vibratory sensation.  

Examination of the lower extremities revealed right knee 
range of motion 0 to 120 degrees and 0 to 140 degrees on the 
left.  There was popping and crepitation bilaterally but no 
painful motion.  Range of motion of the right ankle was 0 to 
10 degrees and on the left was 0 to 45 degrees.  There was 
some weakness of extension of both ankles.  Patellar and 
ankle reflexes were equal bilaterally.  Vibratory sensation 
was intact.  The examiner stated that it was difficult to 
ascertain the nature of any abnormality found.  Examination 
of the hips showed marked diminution of flexion.  The right 
was only 46 degrees and the left 60 degrees.  The veteran was 
able to ambulate adequately with his walker and was able to 
walk approximately 1/4 mile without assistance.  He leaves his 
home to see his physician.  The clinical impression was 
limitation of flexion, right knee; chondromalacia, left knee; 
limitation of flexion, both hips; and slight weakness of the 
grasp of both hands.  

In September 1999, the RO continued the denial of special 
monthly pension.  For pension purposes, the veteran has the 
following disability ratings for nonservice-connected 
disability: major depressive disorder with bipolar features 
(50 percent) chronic Hepatitis (30 percent); migraine 
headaches (30 percent); weakness of grasp of the right hand 
(30 percent); limited motion of the right ankle (20 percent); 
weakness of grasp of the left hand (20 percent); neurological 
disease and weakness of right lower extremity (20 percent); 
chondromalacia of the left knee (10 percent); limitation of 
flexion of the right hip (10 percent); limited motion of the 
left ankle (10 percent); hypertension (10 percent); 
limitation of flexion of the left hip (10 percent); right 
knee limitation of flexion (0 percent); bilateral ventral 
hernias (0 percent) and seizure disorder (0 percent).  His 
combined nonservice-connected disability rating is 100 
percent.

In a statement dated in December 1999, a VA physician 
indicated that the veteran had been receiving treatment for 
severe depression and that as a result he had been unable to 
perform any vocational activities and was unable to work.  In 
an attached handwritten note the veteran contended that he 
did not contract Hepatitis C by injectable drug use.  He 
referred to his service medical records and indicated that at 
that time he reported a history of drug use in order to get 
out of service but that he later recanted the story.  

Analysis

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2000).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2000).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
because the VA regulation governing claims of entitlement to 
special monthly pension based on need for regular aid and 
attendance provides that certain enumerated factors will be 
accorded consideration in determining whether the claimant is 
entitled to an award of special monthly pension benefits, it 
is mandatory for VA to consider the enumerated factors.  The 
Court further held eligibility for special monthly pension 
benefits requires that at least one of the enumerated factors 
be present.  Turco, 9 Vet. App. at 224.  Accordingly, the 
Board's review of the veteran's request for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person must include consideration of 
the factors outlined in 38 C.F.R. § 3.351(c) and 38 C.F.R. 
§ 3.352(a).

In the instant case, the veteran does not allege blindness or 
near blindness, nor is he in a nursing home because of mental 
or physical incapacity.  Therefore, the veteran's entitlement 
to the benefits sought turns on whether the evidence 
establishes a factual need for regular aid and attendance.  

Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  The evidence 
does not establish that the veteran is bedridden, or that he 
utilizes any special prosthetic or orthopedic appliances for 
which assistance is needed.  While it is evident that the 
veteran's disabilities do affect some daily activities, they 
are not shown to be so severe as to prevent him from 
performing the routine functions of everyday self-care.  

According to the VA examination report of July 1999, the 
veteran was able to leave his home and could walk 1/4 of a 
mile without assistance.  He was able to dress himself and 
could perform all activities of daily living.  The VA 
examination report of July 1999 also shows that the veteran 
suffered from neurologic and orthopedic disability involving 
the right lower extremity, the left knee, both hips and both 
hands.  However, the examiner did not indicate that there was 
any functional restriction regarding strength and 
coordination which would affect his ability to feed, cloth 
and bathe himself or otherwise attend to the wants of nature.

In short, the evidence in this case does not provide a basis 
for concluding that that the veteran's disabilities render 
him unable to tend to the basic functions of self care 
without regular assistance from another person, or render him 
vulnerable to the hazards and dangers incident to his 
environment.  As the veteran also cannot establish a factual 
need for regular aid and attendance pursuant to the criteria 
listed in 38 C.F.R. § 3.352(a), a special monthly pension 
based upon the need for regular aid and attendance of another 
person must be denied.  

The Board also notes that a veteran may also qualify for 
special monthly pension benefits on account of being 
housebound.  To obtain such benefits, however, the veteran 
must meet the threshold requirement requiring a single 
permanent disability rated as 100 percent disabling under 
VA's Schedule for Rating Disabilities (Rating Schedule) (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17) and has additional disabilities independently ratable 
60 percent or more disabling; or, in addition to the 100 
percent disability evaluation, is demonstrably housebound due 
to disability.  38 C.F.R. § 3.351(d) (2000).  In this case, 
however, the evidence does not show that the veteran has one 
single disability ratable as 100 percent disabling.  As he is 
unable to meet the threshold requirement for establishing 
entitlement to housebound benefits, there is no legal basis 
upon to award such benefits, notwithstanding the level of 
impairment of his remaining disabilities, or whether 
confinement to his immediate premises is shown. 

Under these circumstances, the criteria for special monthly 
pension based on the need for regular aid and attendance of 
another person or housebound status are not met, and the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


II.  New and Material Evidence

In a January 1997 rating decision the RO denied service 
connection for several claimed disabilities and found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for ulcers and lip 
discoloration.   The RO sent the veteran a statement of the 
case that covered issues other than the requests to reopen 
the claims for service connection for ulcer and lip 
disabilities.  In January 1998, he filed a Substantive 
Appeal, VA Form 9, in which he mentioned the issues involving 
ulcers and lip discoloration, and in October 1999 the RO sent 
the veteran a statement of the case covering the claims for 
ulcer and lip disabilities.  The cover letter attached to the 
October 1999 statement of the case advised the veteran that 
he had to file a substantive appeal in order to perfect 
appeal of the denial of those claims.  He failed to file a 
Substantive Appeal.

Appeal from an RO decision is initiated by filing a written 
Notice of Disagreement.  38 U.S.C.A. §§ 7105(a), (b)(2 (West 
1991); 38 C.F.R. §§ 20.200, 20.201 (2000).  Upon receipt of a 
Notice of Disagreement, the RO must undertake that 
evidentiary development or review warranted by the 
circumstances and, if that does not resolve the disagreement, 
issue a Statement of the Case.  38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. § 19.26 (2000).  The Statement of the 
Case must summarize evidence pertinent to the issues with 
which disagreement has been expressed, cite and discuss 
applicable laws and regulations, and render a decision and 
the reasons therefor; further, it must be complete enough to 
enable the appellant to prepare a responsive Substantive 
Appeal.  38 U.S.C.A. §§ 7105(d)(1)(A)-(C) (West 1991); 
38 C.F.R. § 19.29 (2000).  The RO must furnish the appellant, 
together with the Statement of the Case, instructions for 
filing a Substantive Appeal.  38 U.S.C.A. § 7105(d)(3)(West 
1991); 38 C.F.R. § 19.30(b) (2000).  

The Substantive Appeal must set forth specific arguments as 
to the errors of fact or law alleged to have been made in the 
rating decision appealed or in the Statement of the Case.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  It must be filed within one year of the date 
notification of the rating decision on appeal was mailed to 
the veteran or within 60 days of the date the Statement of 
the Case was mailed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (2000).  The proper completion and 
filing of a Substantive Appeal is the last act an appellant 
must take in order to perfect appeal, but that act is 
jurisdictional, and the Board may dismiss any appeal not 
properly perfected.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.202 (2000).  

Finally, though the RO may close any case where the appellant 
fails to respond after receipt of a Statement of the Case, 
the resolution of questions of adequacy or timeliness of a 
Substantive Appeal is for the Board.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.203 (2000).  The 
foregoing constitute the laws and regulations applicable to 
initiating and perfecting appeals to the Board from adverse 
RO decisions.

Although the veteran did not file a written Notice of 
Disagreement after the January 1997 rating decision that 
found no new and material had been submitted to reopen claims 
for service connection for ulcers and lip discoloration, in 
his VA Form 9 filed in January 1998 the veteran subsequently 
included these issues.  Thus, the VA Form 9, the only writing 
of record in which he expressed disagreement with the January 
1997 denial to reopen his claims, became the Notice of 
Disagreement.  38 U.S.C.A. §§ 7105(a), (b)(2) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (2000).  He was provided a proper 
Statement of the Case, together with instructions for 
perfecting his appeal, but he failed to avail himself of the 
opportunity to do so. 

In a letter received by the RO in December 1999, the veteran 
refers to the 60-day deadline for filing the substantive 
appeal.  However, the veteran's December 1999 letter includes 
no statements with regard to the denials of the requests to 
reopen the claims for service connection for ulcer and lip 
disabilities.   Thus, the statement from the veteran does not 
specifically allege any errors of law or fact regarding the 
issue of whether new and material evidence has been submitted 
to reopen the claims for ulcers and lip discoloration.  See 
38 C.F.R. § 20.202 (2000).  Thus, such document is not an 
adequate substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.202, 20.203 (2000).

Because the veteran has not submitted an adequate substantive 
appeal, the Board finds it has no jurisdiction over this 
appeal, and it is therefore dismissed.  38 U.S.C.A. § 7108; 
see, also, Roy v. Brown, 5 Vet.App. 554 (1993); YT v. Brown, 
9 Vet.App. 195, 198-9 (1996); Fenderson v. West, 12 Vet.App. 
119, 128-31 (1999).


ORDER

A special monthly pension based on the need for aid and 
attendance of another person or housebound status is denied.

The appeals of the denials to reopen claims for service 
connection for ulcer and lip disabilities are dismissed.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.




During a January 1996 VA Social and Industrial Survey noted 
the veteran his medical problems began in 1973 when received 
a blood transfusion as a result of bleeding ulcers, but that 
Hepatitis C was not noted until he was hospitalized for head 
and neck injuries at Nashua Memorial Hospital in 1986.  The 
survey was accompanied by a VA examination report which 
showed a diagnosis of Hepatitis C probably secondary to blood 
in 1973.  Records from Nashua Memorial Hospital have not been 
associated with the claims folder and would be useful in 
ascertaining the course of the veteran's disability.  

The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
must assure that all applicable provisions og the Veterans 
Claims Assistance Act are applied to this case.




The case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records, which are not already 
of record, pertaining to treatment of the 
veteran for hepatitis C, including those 
from Nashua Memorial Hospital.  All 
records obtained should be associated 
with the claims folder.

3.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to determine the etiology of 
any current hepatitis.  A detailed 
history should be obtained from the 
veteran.  All indicated tests and studies 
should be conducted and all findings 
should be reported in detail.  If the 
veteran is found to have hepatitis C, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to the medical 
probability that hepatitis C had its 
onset during the veteran's military 
service.  The entire claims folder and a 
copy of this remand must be provided to 
the examiner in connection with this 
opinion request.

4.  The RO should review the examination 
reports to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

5.  Thereafter, the RO should review the 
veteran's claims.  This review should 
include consideration of all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



